Title: From George Washington to Rufus Putnam, 28 January 1798
From: Washington, George
To: Putnam, Rufus



Dear Sir,
Mount Vernon 28th Jany 1798.

The letter, of which the enclosed is a copy, I had written to Colo. Sargant; but it having occurred to me since, that if my right to the Lands therein mentioned should be called in question—or

any ungenerous advantage attempted to be taken from any defect, or informality in my title, of which, and the ground on which it is questioned I am entirely in the dark, that it must, in some shape or another come before you as Surveyor General of that Territory. Should this be the case, I not only crave the same favour of you that I have done of Colo. Sargent but pray that any interference with my right may be arrested until matters can be fully explained.
For the Right, purchased many years ago; for looking out the Land & making the locations; and for Surveying, & other incidental expences, I have already paid fully what was supposed to be the value of the land at the time I obtained it. It would be not a little hard, not to say unjust, to have it taken from me now; even admitting (which I do not, because I am not knowing to it) that there may have been some faupas in the proceedings on my behalf.
If you have heard, or should come to the knowledge of this attempt you would oblige me much by giving me information thereof, and on what plea I am to be disturbed in property of which I have possessed so many years. With very great esteem & regard I am—Dear Sir Your Obedt Servant

Go: Washington

